DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 do not include a transitional phrase, such as “comprising”.  It is not clear where the preamble ends and the body begins.  Please see MPEP 2111.03.  Claims 2-13 and 15-18 are dependent on indefinite claims 1 and 14.
Claim 6 recites “the suite sweep assembly” in lines 5-6, which lacks proper antecedent basis in the claims and appears to be a typo.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernik (US 8,328,496 B2).
Consider claim 1.  As best understood in view of the 35 U.S.C. 112 rejection above, Cernik teaches a paddle (80) for sweeping particles by a storage bin sweep assembly (40) moving in a forward direction across a floor surface of a bin (see fig. 2), the sweep assembly including a forward side oriented toward the forward direction and a rearward side with a rearward wall located toward the rearward side and extending downwardly toward the floor surface below the sweep assembly (see figs. 1 and 2), the paddle being mountable on the sweep assembly as one of a plurality of paddles movable on a path extending along at least a portion of a length of the sweep assembly between inboard and outboard ends of the assembly (see fig. 2); the paddle having a front (proximate 86) with a front surface (86) oriented toward a movement direction of the plurality of paddles and a rear (proximate 87) oriented away from the movement direction of the plurality of paddles, the paddle having an inboard side (proximate bottom of fig. 5) for locating toward the rearward side of the sweep assembly and an outboard side (proximate top of fig. 5) located toward the forward side of the sweep assembly, the paddle having a bottom for positioning adjacent to the floor surface of the bin and a top opposite of the bottom (see figs. 1 and 6); the front surface of the paddle being contoured in a manner to urge particles located forward of the paddle toward the inboard side of the paddle as the paddle moves toward the inboard end of the sweep assembly for urging particles to move toward the rearward side of the sweep assembly when the paddle is moved along the path of the plurality of paddles (see figs. 2 and 5); the front surface of the paddle having a pushing section (86) located toward the inboard side of the paddle and a diverting section (proximate 83) located toward the outboard side of the paddle; a portion of the pushing section of the front surface extending from the inboard side toward the outboard side and extending upwardly toward the top of the paddle and downwardly toward the bottom of the paddle (see figs. 1, 5, and 6); a portion of the diverting section of the front surface extending from the outboard side toward the inboard side and extending upwardly toward the top of the paddle and downwardly toward the bottom of the paddle (see figs. 1, 5, and 6); wherein the portion of the pushing section of the front surface is flat and extends substantially entirely in a first plane oriented perpendicular to the movement direction of the paddle when positioned in the plurality of paddles (with angle beta in fig. 5 at about 90 degrees; see column 4, lines 38-39); and wherein the portion of the diverting section of the front surface is flat and extends substantially entirely in a second plane oriented at an oblique angle to the first plane (see fig. 5 and column 4, lines 35-36).
Consider claim 2.  Cernik teaches that the pushing section of the front surface of the paddle extends from the bottom of the paddle to the top of the paddle (see fig. 6).
Consider claim 3.  Cernik teaches that the diverting section of the front surface of the paddle extends from the bottom of the paddle to the top of the paddle (see fig. 6).
Consider claim 4.  Cernik teaches that the diverting section occupies approximately one half of a total surface area of the front surface or less (see figs. 5-7).
Consider claim 5.  Cernik teaches that substantially an entirety of the pushing section of the front surface is flat and substantially an entirety of the diverting section of the front surface is flat (see fig. 5).
Consider claim 6.  As best understood in view of the 35 U.S.C. 112 rejection above, Cernik teaches that the paddle comprises:  a panel having a front face (86) toward the front of the paddle and a rear face (87) toward the rear of the paddle, the front face of the panel forming the front surface of the paddle; and a bracket (90) for mounting on an endless loop member of the suite sweep assembly, the bracket being positioned adjacent to the rear face of the panel portion (see fig. 3).
Consider claim 8.  Cernik teaches that the bracket includes:  a connection portion (91 and associated fasteners; see column 4, lines 3-6) and configured to be connected to the endless loop member of the sweep assembly; and a shaping portion (weld between 70 and 90; see column 4, lines 2-3) extending from the connection portion and configured to deflect the portion of the diverting section of the front surface of the panel from the first plane to the second plane while the portion of the pushing section of the front surface of the panel remains in the first plane (see fig. 5).
Consider claim 9.  Cernik teaches that the paddle has a bottom edge (at bottom of fig. 6) at the bottom of the paddle, the bottom edge being linear between the inboard and outboard sides of the paddle.
Consider claim 10.  Cernik teaches that the paddle has a top edge (at top of fig. 6) at the top of the paddle, the top edge being oriented substantially parallel to the bottom edge.
Consider claim 11.  Cernik teaches that the paddle has an inboard edge (at bottom of fig. 5) at the inboard side of the paddle, the inboard edge being oriented substantially perpendicular to the bottom edge.
Consider claim 12.  Cernik teaches that the paddle has an outboard edge (84) at the outboard side of the paddle, the outboard edge being oriented substantially perpendicular to the bottom edge.
Consider claim 13.  Cernik teaches that the paddle has a substantially rectangular perimeter edge (see fig. 7).
Consider claim 14.  As best understood in view of the 35 U.S.C. 112 rejection above, Cernik teaches a paddle (80) for sweeping particles by a storage bin sweep assembly (40) moving in a forward direction across a floor surface of a bin (see fig. 2), the sweep assembly including a forward side oriented toward the forward direction and a rearward side with a rearward wall located toward the rearward side and extending downwardly toward the floor surface below the sweep assembly (see figs. 1 and 2), the paddle being mountable on the sweep assembly as one of a plurality of paddles movable on a path extending along at least a portion of a length of the sweep assembly between inboard and outboard ends of the assembly (see fig. 2); the paddle having a front (proximate 86) with a front surface (86) oriented toward a movement direction of the plurality of paddles and a rear (proximate 87) oriented away from the movement direction of the plurality of paddles, the paddle having an inboard side (proximate bottom of fig. 5) for locating toward the rearward side of the sweep assembly and an outboard side (proximate top of fig. 5) located toward the forward side of the sweep assembly, the paddle having a bottom for positioning adjacent to the floor surface of the bin and a top opposite of the bottom (see figs. 1 and 6); the front surface of the paddle being contoured in a manner to urge particles located forward of the paddle toward the inboard side of the paddle as the paddle moves toward the inboard end of the sweep assembly for urging particles to move toward the rearward side of the sweep assembly when the paddle is moved along the path of the plurality of paddles (see figs. 2 and 5); the front surface of the paddle having a pushing section (86) located toward the inboard side of the paddle and a diverting section (proximate 83) located toward the outboard side of the paddle; a portion of the pushing section of the front surface extending from the inboard side toward the outboard side and extending upwardly toward the top of the paddle and downwardly toward the bottom of the paddle (see figs. 1, 5, and 6); a portion of the diverting section of the front surface extending from the outboard side toward the inboard side and extending upwardly toward the top of the paddle and downwardly toward the bottom of the paddle (see figs. 1, 5, and 6); wherein the portion of the pushing section of the front surface extends substantially entirely in a first plane (see fig. 5 and column 4, lines 38-39); and wherein the portion of the diverting section of the front surface extends forwardly of the first plane of the portion of the pushing section of the front surface (see fig. 5 and column 4, lines 35-36).
Consider claim 15.  Cernik teaches that the pushing section of the front surface of the paddle extends from the bottom of the paddle to the top of the paddle (see fig. 6).
Consider claim 16.  Cernik teaches that the diverting section of the front surface of the paddle extends from the bottom of the paddle to the top of the paddle (see fig. 6).
Consider claim 17.  Cernik teaches that the diverting section occupies approximately one half of a total surface area of the front surface or less (see figs. 5-7).
Consider claim 18.  Cernik teaches that substantially an entirety of the pushing section of the front surface is flat and substantially an entirety of the diverting section of the front surface is flat (see fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cernik (US 8,328,496 B2) in view of Dixon (US 6,499,930 B1).
Consider claim 7.  Cernik teaches that the panel is mounted on the bracket (see fig. 3), the bracket being shaped to contour the diverting section of the front surface with respect to the pushing section of the front surface (see fig. 5).  Cernik does not explicitly teach that the panel is formed of a flexible material.  Dixon teaches a panel (59) formed of rubber, which is flexible, but rigid enough to push grain (see column 3, lines 22-25).  It would have been obvious to a person having ordinary skill in the art to modify Cernik’s panel to be formed of rubber as taught by Dixon in order to avoid damage to the silo if the panel unexpectedly contacts the silo wall.  Furthermore, it has been held that selection of a known material based on its suitability for its intended use is within the level of ordinary skill in the art. Please see MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652